On Application iron Rehearing.
Objection is made to that sentence of the opinion wherein it is said that the wrong-doer shuts himself out from defences which might otherwise avail him, because when the act is inherently unlawful the question of the negligence of the party injured by it does not arise. The sentence of Thompson intended to be paraphrased is;—“the act being inherently unlawful, the actor is answerable at all events for the injurious consequences and the question of negligence does not arise.” The author means negligence on the part of the.1 actor, i. e., if the act is unlawful it matters not whether it was carefully or negligently done, it is sufficient to shew the illegality and not necessary to shew negligence.
A reexamination of the record confirms us in the opinion expressed before that there is no proof of contributory negligence, and therefore there is uo need to say what effect proof of contributory negligence would have. It is proper however to correct the sentence touching it as above, aud since we find nothing else to correct,
The rehearing is refused.